Citation Nr: 1625001	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-11 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a right ankle sprain.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 








INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran requested a Board hearing in his April 2013 substantive appeal.  A hearing was scheduled for September 2014, but the Veteran requested that it be postponed.  The motion was granted, and another hearing was rescheduled for May 2015.  In a May 2015 statement, the Veteran through his representative cancelled that hearing.  Therefore, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704 (e)(2015). 

In June 2015, the Board granted service connection for tinnitus.  Therefore, this claim is no longer on appeal.  The Board remanded the claim for service connection for residuals of right ankle sprain for further development. 


FINDING OF FACT

The Veteran's right ankle sprain during physical training in military service resolved prior to discharge, and his current mild right ankle discomfort, limitation of motion, and swelling was not continuous since service, first manifested after service, is not a residual of the service injury, and is not caused or aggravated by any other aspect of service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of right ankle strain are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655
 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In November 2010, the RO provided notice that met all requirements.  Neither the Veteran nor his representative identified any notice errors. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment and post-service VA treatment records including additional records identified in the Board's June 2015 remand have been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided a VA examination in August 2011.  The results have been included in the claims file.   In its June 2015 remand, the Board found shortcomings in the medical opinion because the examiner did not take into consideration the residual symptoms noted on the clinical evaluation or the Veteran's lay statements of residual symptoms from his in-service injury.  The Board directed that the Veteran receive another examination, which was scheduled in December 2015.  In January 2016, a representative of the Appeals Management Center (AMC) was notified that the Veteran failed to appear for the examination.  The AMC was unable to contact the Veteran at his telephone number of record, and the Veteran did not respond to notice of failure to report for the examination in a February 2016 supplemental statement of the case, mailed to his address of record and not returned by the U.S. Postal Service.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

When a claimant fails to report of an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655 (b).   As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Analysis

The Veteran served as a U.S. Army vehicle mechanic.  He contended in an October 2010 claim, a September 2011 notice of disagreement, and an April 2013 substantive appeal that he sustained a right ankle sprain during active duty that never completely healed and caused recurrent strains and weakness requiring the use of a cane.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (but not ligament strain) is among those diseases for which the presumption and use of continuity of symptoms is available.  

A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.  Pain alone does not constitute a disability.  Sanchez-Benitez v. Principi, 
13 Vet. App 282, 285 (1999).   

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 
700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that the Veteran sought treatment for right ankle pain in July 1988, about one week after landing hard on his heel during physical training.  A clinician noted the Veteran's report that he had twisted the ankle two months earlier but the injury had resolved within one day.  On examination, a physician noted no swelling, a normal gait, and a full range of motion.  There was no tenderness on palpation or loss of muscle strength. The Veteran was able to hop on the right foot and jog without a limp.  An X-ray was normal.  The physician diagnosed resolving grade I sprain and limited the Veteran to running at his own pace for up to two miles and marching up to five miles.  About three weeks later, the Veteran again sought treatment after jumping three feet during physical training and reinjuring the ankle.  A clinician noted no swelling or bruising, diagnosed re-sprain, and prescribed an ankle brace, anti-inflammatory medication, and a course of physical therapy.  In an early August 1988 follow-up, a therapist noted that the Veteran had poor attendance in the therapy program and showed no significant improvement.  He continued to restrict the Veteran from running more than two miles at his own pace.  In late August, the therapist noted that the Veteran reported improvement and the ability to run without difficulty for one to two miles.  On examination, there was no tenderness and a full range of motion but with a small amount of crepitus. The therapist noted improvement, advised continued therapy, and extended the running limitation to two to four miles.  There was no further follow-up, and the Veteran returned to full duty for the remainder of his active service. 

Starting in September 2002, the Veteran received intermittent VA outpatient care at facilities in Nevada, Oregon, and Alaska.  Initially, the Veteran sought treatment for cardiovascular, gastrointestinal, and pulmonary symptoms at a VA clinic in Alaska.  In May 2004, a VA nurse noted a screening for establishing regular primary care and the Veteran's report of chronic chest, back, neck, and arm pain.  A physician performed a general examination and noted the Veteran's reports of working hard as a "floor technician" and experiencing knee, back, and shoulder pain.  The Veteran reported that the knee pain was caused by kicking carpet into place.  The records of care at this facility through March 2006 are silent for any right ankle symptoms.  

In July 2006, the Veteran moved to Nevada where he sought VA follow up treatment for gastrointestinal symptoms and skin rash.  In July 2007, the Veteran sought treatment for bilateral knee pain.  He reported that he spent a lot of time working on his knees as a carpenter and that he had injured his right knee 10 years earlier. A clinician also noted chronic back pain but no symptoms in other joints.  X-rays of the right knee were normal and the Veteran failed to appear for a magnetic resonance image.  In March 2008, the Veteran underwent a comprehensive examination to establish regular primary care.  The examiner noted issues of chronic back and right knee pain, gastrointestinal distress, sporadic chest pain, and skin rash.  All records at this facility through October 2008 are silent for any right ankle symptoms, diagnoses, or treatment.   

In March 2011, the Veteran sought to establish primary care at a VA facility in Oregon. A physician noted the Veteran's report of a long history of back, knee, and ankle pain for which he had filed claims for service-connection.  He also noted the history of gastrointestinal, cardiovascular, and pulmonary treatment.  Other than noting that the Veteran used over-the-counter medication for joint arthralgias, there were no specific lay reports or investigation of right ankle pain. 

In August 2011, the Veteran underwent a VA compensation and pension examination of the right ankle.  A physician noted a review of the claims file including the treatment for a right ankle sprain in service in 1988.  The Veteran reported that he experienced right ankle pain with prolonged standing and walking but that he was able to "work through it."  He denied the use of any assistive devices.  On examination of the right ankle, the physician noted some tenderness on palpation, mild swelling, normal plantar flexion, and some limited dorsiflexion, but with no pain on motion.  Muscle strength and joint stability were normal.  The physician noted that it was less likely than not that the current symptoms were caused by the injury in service because the residuals resolved and that the mild weakness, fatigability, and mild loss of coordination was secondary to repetitive activity. 

From August 2011 through July 2015, primary care clinicians noted the Veteran's report of continued right ankle pain in May 2012 and December 2012, but there was no further examination or treatment for the right ankle.  The Veteran did continue treatment for back pain, which radiated to the lower extremities.  In a December 2013 lumbar spine examination, a physician noted normal right ankle strength, sensation, and hypoactive reflexes. 

In July 2015, the Veteran returned to Alaska where he was provided VA sponsored primary care in a private health care network.  There were no further clinical references to right ankle discomfort. 

The Board finds that service connection for residuals of right ankle strain is not warranted because right ankle strain incurred during physical training in 1988 had resolved with treatment and physical therapy and because the recurrent mild pain, swelling, and tenderness on exertion manifested many years after service after years of occupational duties as a carpenter and floor covering installer.  

The Veteran is competent to report experiencing recurrent ankle discomfort on prolonged standing and walking.  However, the Board places less probative weight on his report of a continuity of ankle pain since the injury in service. The Board does not assign low weight solely because of the absence of any record of treatment from September 1988 to March 2011.  The Board also considered that the strain in service was found by military physicians to have resolved and no longer justified even a mild limitation of running well before the end of his Army service.  The Board also considered the records of VA primary care from 2002 to 2011 when the Veteran reported and received care for a variety of disorders including back, shoulder, and knee joints but did not mention the right ankle when it would have been appropriate to do so, particularly when his occupation included kicking carpet into position.  Not until his October 2010 claim did the Veteran raise the issue of right ankle soreness after exertion.  

Although the August 2011 examiner's opinion was brief and did not explicitly address the symptoms that he observed on examination or the Veteran's report of a continuity of symptoms since service, the Veteran did not appear for an additional examination, and the claim must be considered on the record.  38 C.F.R. § 3.655 (b).  In this examination, the physician did consider the history of strain in service, the Veteran's lay reports of right ankle pain with prolonged standing and walking, and noted some tenderness on palpation, limitation of plantar flexion, and mild swelling, but with no pain on motion. Muscle strength and joint stability were normal.  The physician correctly noted that the injury in service had resolved and found that the mild weakness, fatigability, and mild loss of coordination were secondary to repetitive activity.  From the context, the Board finds that the physician was referring to activity associated with the Veteran's more recent duties as a carpenter and carpet installer and not to his military service over twenty years earlier.  

Further, the application of continuity of symptoms for chronic disease is not warranted in this case because the Veteran was never diagnosed with arthritis and because recurrent ligament strain is not among those disorders for which this method of service-connection is available.  

Therefore the Board finds that the Veteran's current mild right ankle discomfort, limitation of motion, and swelling but that this disability was not continuous since service, first manifested after service,  and was not caused or aggravated by the ankle strain incurred during Army physical training or any other aspect of service.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right ankle sprain is denied. 



____________________________________________
R FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


